442 F.2d 1341
Rizalina GUTERREZ CASTRO, Appellant,v.C. W. FULLILOVE, as District Director of the Immigration & Naturalization Service, for the District of San Francisco, Appellee.
No. 24738.
United States Court of Appeals, Ninth Circuit.
June 9, 1971.

Appeal from the United States District Court for the Northern District of California; George B. Harris, Judge.
M. Ronald Gould, of Dalton, Bautista & Bautista, San Francisco, Cal., for appellant.
James L. Browning, U. S. Atty., David R. Urdan, Chief Asst. U. S. Atty., Stephen Suffin, Atty., of I. N. S., San Francisco, Cal., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
The judgment of the district court is affirmed.


2
The district director in denying Castro's application did not abuse his discretion. See Reyes v. Carter, 9 Cir., 441 F.2d 734, decided April 14, 1970.



Notes:


*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation